Citation Nr: 0503614	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-02 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from February 1969 
to November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied service connection for right 
knee and low back disabilities.

The appellant did not request a hearing in this case.


FINDINGS OF FACT

1.  The appellant does not have a current right knee 
disability.

2.  The competent and credible medical evidence of record 
shows that the appellant is currently diagnosed with low back 
disability.

3.  The appellant's low back disability was not manifested 
within one year after separation from active military 
service.

4.  The appellant's low back disability was not incurred or 
aggravated by any incident of active military service.

5.  The appellant is not in receipt of service connection for 
any disability, including right knee disability.




CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004)

2.  Low back disability was not incurred in or aggravated by 
active military service, nor is it proximately due to or 
otherwise the result of any service-connected disability, and 
service connection is therefore not warranted.  38 U.S.C.A. 
§§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004), are 
applicable to the appellant's claims of entitlement to 
service connection for right knee and low back disabilities.  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) it was 
observed that VA must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2004).

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
his claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
specific compliance with Quartuccio, the appellant was 
advised of the evidence which would substantiate his claims, 
and the responsibility for obtaining it, by letters dated in 
July 2001 and February 2004.  The letters informed the 
appellant what evidence and information VA would be obtaining 
as well as the evidence that the appellant needed to provide.  
The letters explained that VA would make reasonable efforts 
to help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.

The appellant was also advised in the July 2001 and February 
2004 letters that he should submit any additional information 
or evidence regarding his claims, or advise VA as to its 
whereabouts, thus in satisfaction of the fourth element of 
the Pelegrini inquiry.  In addition, the October 2001 rating 
decision on appeal, the statement of the case (SOC), the 
supplemental statement of the case (SSOC), and multiple 
supplemental correspondence, also adequately informed the 
appellant of the types of evidence needed to substantiate his 
claims.  The July 2001 and February 2004 letters also 
specifically addressed the legal requirements of a service 
connection claim.  Therefore, the Department's duty to notify 
has been fully satisfied.

With respect to the timing of the VCAA notification, the 
Board notes that the July 2001 duty to assist letter was 
provided to the appellant prior to the initial adjudication 
of his claims in October 2001.  However, the February 2004 
VCAA notification letter was provided to the appellant after 
the initial adjudication of his claim in October 2001.  As 
such, recent case law suggests that VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Although the timing of the VCAA 
notification in this case only partially complies with the 
explicit requirements of Pelegrini, the Court did not address 
whether, and if so, how, the Secretary can properly cure a 
defect in the timing of the VCAA notice.  Furthermore, the 
Court left open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.

For example, the Court in Pelegrini found, on the one hand, 
that the failure to provide the notice until after a claimant 
has already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Id. at 120.  
On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

As such, the Board finds that the Court in Pelegrini has left 
open the possibility of a notice error being found to be non-
prejudicial to a claimant.  The Board notes that a contrary 
finding would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  Furthermore, providing such a notice would mandate 
all prior adjudications be vacated, as well as nullifying the 
notice of disagreement and substantive appeal that were filed 
by the appellant to perfect the appeal to the Board.  Such 
interpretation of section 5103(a) is incompatible with the 
best interests of the appellant, as it would result in a 
substantial delay in readjudicating his claims.  Therefore, 
consistent with the requirements of the VCAA, the appellant 
was afforded the opportunity to submit information and 
evidence in support of his claims.  As such, the Board finds 
that all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2004) 
(harmless error).

The VCAA notification letters are also legally sufficient.  
See Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  However, the statute was recently amended 
to permit VA to adjudicate a claim within one-year of receipt 
of the claim.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).  Therefore, the 
claimant was notified properly of his statutory rights.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service medical and 
personnel records from the National Personnel Records Center 
(NPRC).  The claims file also contains private medical 
records, VA examination records, and the appellant's own 
contentions.  As such, VA has no outstanding duty to assist 
the appellant in obtaining any additional information or 
evidence.  At every stage of the process, the appellant was 
informed of the information needed to substantiate his 
claims, and VA has obtained all evidence identified by the 
appellant.  Therefore, the Board finds that all indicated 
medical records have been obtained and the appellant has not 
referenced any outstanding records or information that he 
wanted VA to obtain.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).

The appellant in this case was previously afforded VA 
examinations in June 1986 and September 2001 with respect to 
the issues here on appeal.  Thus, as discussed in further 
detail below, the Board finds that there exists sufficient 
evidence to render a decision in this case and a VA 
reexamination is not necessary under the circumstances of 
this case.

Thus, the record indicates that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.


II.  Service Connection for Right Knee Disability

The appellant contends that he incurred a right knee 
disability as a result of his active military service.  
Having carefully considered the appellant's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection may still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In order to prevail on the issue of service connection there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  All three Hickson elements 
must be satisfied.

The Board has thoroughly reviewed all of the evidence of 
record, to include, but not limited to, service medical and 
service personnel records, VA examination records, private 
medical records, and the appellant's own contentions.  
However, the competent and probative evidence of record shows 
that the appellant does not have a current right knee 
disability within the meaning of the law, and his claim thus 
fails upon the first prong of the Hickson inquiry. 

It is well-settled that the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability - 
the first prong of a successful claim of service connection.  
In the absence of proof of a present disability, there is no 
valid claim presented.  See Brammer v. Derwinski,  3 Vet. 
App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  By "disability" is meant "an impairment in 
earnings capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations."  38 
C.F.R. § 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002) [Citing with approval VA's definition of 
"disability" in 38 C.F.R. § 4.1 and "increase in 
disability" in 38 C.F.R. § 3.306(b)]; see also Leopoldo v. 
Brown, 4 Vet. App. 216, 219 (1993) (A "disability" is a 
disease, injury, or other physical or mental defect.").  

Other than the appellant's own contentions, the claims file 
is devoid of any mention of either treatment for or diagnosis 
with a current right knee disability. (emphasis added).  For 
example, the appellant's most recent VA examination records 
dated in September 2001 show that, upon review of the 
appellant's claims file as well as a contemporaneous physical 
examination, no current right knee disability was noted.  The 
Board recognizes, however, several in-service treatment 
records with respect to the appellant's right knee.  
Nevertheless, where objective medical evidence, in the form 
of current VA examination records, shows that no current 
right knee disability exists, such in-service right knee 
treatment is deemed acute and transitory.

With respect to the appellant's contention that he is 
nevertheless currently diagnosed with a right knee 
disability, the appellant is a layperson without medical 
training and is simply not qualified to render medical 
opinions as to maters such as diagnosis and etiology of 
disorders and disabilities, his opinion is not competent 
medical evidence and is entitled to no weight or probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159(a)(1) (2003) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

In sum, because there is no competent evidence of a current 
right knee disability, the Board would need to resort to 
speculation to find that the appellant is disabled, and such 
does not trigger the benefit-of-the-doubt doctrine.  The law 
provides that service connection may not be based on resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993). 


III.  Service Connection for Low Back Disability

As previously mentioned, service connection means that the 
facts establish that a particular injury or disease resulting 
in disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a 
disease is first diagnosed after service, service connection 
can still be granted for that condition if the evidence shows 
it was incurred in service.  38 C.F.R. § 3.303(d) (2004).

The Board notes, however, that the appellant does not contend 
nor does the evidence show that service connection for low 
back disability is warranted on a direct basis.  For example, 
the appellant's service entrance examination records dated in 
September 1968 and his discharge examination records dated in 
November 1970 both indicate that the appellant's spine and 
other musculoskeletal system was "normal".  Moreover, the 
appellant specifically contends that his low back disability 
was caused by his right knee disability.  (See Notice of 
Disagreement, May 2002 and Appeal to Board of Veterans' 
Appeals, February 2003).  Accordingly, in light of the above 
contentions as well as the absence of any in-service low back 
injury or disability, service connection for low back 
disability is not warranted on a direct basis.

Having previously found that service connection for low back 
disability is not warranted on a direct basis, VA must also 
ascertain whether there is any other basis to indicate that 
the disorder was incurred by any incident of military 
service.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both 
for the general proposition that in claims involving 
presumptive service connection, the Board must also examine 
the evidence of record to ascertain if there is any other 
basis upon which to develop or grant the claim, including 
direct service connection).

As indicated above, the appellant contends that his right 
knee disability renders him unable to move or lift objects 
properly, which in turn caused his low back disability.  (See 
Appeal to Board of Veterans' Appeals, February 2003).  
Accordingly, service connection may also be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2004) (emphasis added).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability. 38 C.F.R. 
§ 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that, although the record contains competent 
and credible evidence in the form of VA examination records 
dated in September 2001 which diagnosed the appellant with a 
current low back disability, the appellant is not in receipt 
of service connection for any disability, including right 
knee disability.  Moreover, even if the appellant was in 
receipt of service connection for right knee disability, the 
September 2001 VA examiner specifically concluded that the 
appellant's current low back disability was "[n]ot related 
to injury in military service."  Therefore, under the 
circumstances of this case, where the appellant is not 
service-connected for any disability, including right knee 
disability, service connection is not warranted on a 
secondary basis.  38 C.F.R. § 3.310(a) (2004); Allen v. 
Brown, 7 Vet. App. 439 (1995).

Finally, service connection may also be established for 
arthritis on the basis of a presumption under the law that 
certain diseases manifesting themselves to a certain degree 
within a certain time after service must have had their onset 
in service.  38 U.S.C.A. §§ 1112, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307 and 3.309 (2004).  Moreover, the law 
requires that arthritis must manifest itself to a degree of 
10 percent or more within one-year from the date of 
separation from service.  38 C.F.R. §§ 3.307, 3.309(a) 
(2004); 38 U.S.C.A. § 1112 (West 2002).

As previously discussed, the first evidence of arthritis is 
found in the appellant's VA examination records dated in 
September 2001, or approximately 30 years after his 
separation from active service.  (emphasis added).  For 
example, the September 2001 VA examiner diagnosed the 
appellant with "L4-L5 herniated disk with diskectomy [and] 
mild-moderate joint space narrowing at the L4-L5 
interspace...suggestive of degenerative or postsurgical 
changes."  Therefore, the Board finds that the appellant is 
not entitled to presumptive service connection, as the 
appellant's arthritis of the back did not manifest itself 
within one-year from the date of separation from service, or 
November 1970.

The Board also notes in passing that the appellant is a 
layperson without medical training and he is simply not 
qualified to render medical opinions as to maters such as 
diagnosis and etiology of disorders and disabilities, and his 
opinion is entitled to no weight or probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) (2003) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].


ORDER

Entitlement to service connection for right knee disability 
is denied.

Entitlement to service connection for low back disability, 
including as secondary to right knee disability is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


